Citation Nr: 0607127	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  97-13 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, anxiety, fatigue, 
general adaptation disorder, and an attitude disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a psychiatric disability.

After the Board denied the claim in a June 2002 decision, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a June 2003 joint 
motion of the parties, the Court in June 2003 vacated the 
June 2002 Board decision, and remanded the appeal to the 
Board for readjudication consistent with the joint motion.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  No psychiatric disorder was noted when the veteran was 
examined for entry into service.

3.  Evidence suggesting that the veteran's psychiatric 
disorder existed prior to service and did not worsen during 
service is countered by opposing evidence, and is not clear 
and unmistakable evidence.

4.  Psychiatric abnormality was noted on the veteran's 
service separation examination.

5.  Since service, the veteran has been diagnosed with 
bipolar disorder.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been in sound psychiatric 
condition when he entered service.  38 U.S.C.A. §§ 1111, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2005).

2.  A psychiatric disability, including bipolar disorder, was 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty to 
notify claimants regarding the development of evidence 
relevant to their claims for VA benefits, and enhanced VA's 
duty to assist claimants in developing evidence pertinent to 
their claims.  Regulations implementing the VCAA were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The Board has made a favorable decision in this appeal.  
Therefore, the Board need not provide further notification or 
assistance to the veteran.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence.



Service Connection for a Psychiatric Disorder

The veteran essentially contends that he has a psychiatric 
disorder that began during his service.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In the case of certain chronic 
diseases, including psychoses, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran currently has a psychiatric disability.  He began 
to receive mental health treatment in 1996.  The mental 
health professionals who have examined and treated him have 
diagnosed bipolar disorder.  Some professionals have provided 
additional diagnoses, including obsessive-compulsive disorder 
and personality disorder.

The evidence regarding the onset and progression of the 
veteran's psychiatric disability is mixed.  On the veteran's 
February 1978 service entrance examination, the examiner 
checked normal for the veteran's psychiatric condition.  
There is no record of mental health treatment during service; 
but an examiner checked abnormal for the veteran's 
psychiatric condition on his August 1980 service separation 
examination.

In private mental health treatment in 1996, the veteran 
reported having had depression since childhood that had 
become worse since about 1993.  He related a history of 
trouble with his mother, whom he described as critical and 
emotionally unsupportive and abusive.  Throughout the private 
treatment records, emotional mistreatment during childhood 
was noted as the relevant history with regard to his present 
psychiatric problems.  In May 2001, the veteran's treating 
social worker expressed the opinion that the veteran's 
experiences in the military would not have caused his bipolar 
disorder, but that his mood and behavior during service could 
have been manifestations of bipolar disorder.

The veteran had a hearing before an RO hearing officer in 
March 1997, and a hearing at the RO before the undersigned 
Veterans Law Judge in February 2001.  In the course of his VA 
claim and appeal, the veteran has asserted that he did not 
have any psychiatric disorder before he entered service.  He 
states that he functioned reasonably well in school, family, 
and social life prior to service, without any significant 
mental or emotional problems.  He reports that he did not 
have any mental health treatment prior to service.  He 
submitted a 2002 letter from his former family physician, who 
confirmed that his records of treatment of the veteran 
through 1978 showed no records of any psychiatric problems or 
nerve problems.

The veteran had a VA mental health examination in October 
2001.  The examiner reviewed the veteran's claims file, and 
commented on statements in the private mental health 
treatment records.  In the VA examination, the veteran 
reported frequent spankings and demanding behavior by his 
mother during his childhood.  The veteran commented that 
during childhood he had not been allowed to show anger.  The 
veteran denied that he had been depressed as a child, but 
stated that his childhood experiences had had a lasting 
effect.  The VA examiner concluded that it was very unlikely 
that the veteran's psychiatric disorders had begun during 
service.  The examiner found that historical analysis seemed 
to suggest more strongly that the veteran's formative years 
were most influential in producing his disorders, and that 
already existing conditions were responsible for the 
veteran's behavior and mood in the military during 
circumstances that he found troubling.

No psychiatric disorder was noted on the report of the 
veteran's service entrance examination.  Therefore, the 
veteran is presumed to have been in sound psychiatric 
condition when he entered service, unless there is clear and 
unmistakable evidence that a psychiatric disability existed 
prior to service and was not aggravated by service.  Mental 
health professionals have opined that childhood experiences 
played a major role in the development of the veteran's 
mental illness, and that a pre-existing condition may have 
been manifested in the veteran's mood and behavior during 
service.  The veteran asserts that he did not have a 
psychiatric disorder before he entered service, and there is 
no record of mental health treatment prior to service.  The 
assembled evidence leaves it difficult to determine whether 
the veteran's psychiatric disability was present prior to his 
service.  Even if a psychiatric disorder was present prior to 
service, the lack of documented symptoms before service, and 
the finding of psychiatric abnormality at separation from 
service, constitute at least some evidence of an increase in 
disability, and aggravation, during service.  In light of the 
evidence on both sides of the relevant questions, the 
evidence that the veteran's psychiatric disability existed 
prior to service and was not aggravated by service is not 
clear and unmistakable evidence.  The Board must therefore 
presume that the veteran was in sound psychiatric condition 
when he entered service.

The veteran contends that his psychiatric disorder began 
during service.  He states that he functioned well during his 
basic training and his first assignment in military police 
work in Germany.  He reports that he began to have problems 
in the military police unit to which he was transferred in 
April 1980.  He relates that a sergeant in that unit gave him 
and pressured him to take LSD, and later sold him hashish.  
He states that he eventually reported to a higher authority 
his own drug use and the involvement of other service members 
in selling drugs.  He states that the drug sellers were left 
in their positions, and that he was assigned to night duties 
that left him isolated.  He reports that he felt very 
distressed by these events, and began to have difficulty 
functioning in his duties.  He indicates that he went absent 
without leave (AWOL) for a period, and later asked to be 
transferred out of his unit.  He states that he went for 
substance abuse treatment during service, but did not receive 
other mental health treatment.  He reports that he was 
discharged for attitude problems.

The veteran reports that in the years immediately following 
service he did not realize that he had a psychiatric 
disorder, but that he had mood and behavioral problems.  He 
reports that he felt extremely impatient and irritable, and 
frequently had angry and irrational outbursts at people.  He 
states that his behavior caused problems in his work and 
limitations in his family life.  He states that in 1983 he 
sought, but was denied, substance abuse treatment at a VA 
facility.  He indicates that he next sought mental health 
treatment in 1996.

As noted, no psychiatric disorder was noted when the veteran 
was examined for entry into service.  Records of outpatient 
treatment during service are silent for mental or emotional 
complaints or findings.  Service personnel records reflect 
that he was AWOL for ten days in June 1980.  In a September 
1980 memorandum, a first sergeant indicated that the veteran 
had requested to leave his present unit and return to an 
earlier assignment.  The sergeant noted the veteran's 
statement that he could not enforce laws when he did not 
believe in them and he violated the same laws.  Later in 
September 1980, the veteran was recommended for a discharge 
due to lack of motivation and poor attitude.  Another 
personnel report states that the veteran had a serious 
attitude problem toward superiors and the Army.  On the 
report of the veteran's August 1980 separation examination, 
the examiner checked abnormal for the veteran's psychiatric 
condition, and added the notation "chpt PE."

The claims file contains records of VA medical treatment of 
the veteran for physical and mental health complaints from 
1995 forward.  When he sought VA mental health treatment, the 
veteran noted his experiences during service, including 
receiving LSD from his noncommissioned officer.  Records from 
private mental health treatment contain very little reference 
to the veteran's military experiences.  As noted, the 
veteran's treating social worker stated in May 2001 that the 
veteran's experiences in the military would not have caused 
his bipolar disorder, but that his mood and behavior during 
service could have been manifestations of bipolar disorder.  
In October 2001, the VA examiner opined that manifestation in 
service of a pre-existing psychiatric disorder was more 
likely than onset on the disorder during service.

There is very little contemporaneous evidence that the 
veteran had an active psychiatric disorder during service, 
but the service separation examination does note psychiatric 
abnormality.  Many years elapsed between the veteran's 
separation from service in 1980 and his entry into treatment 
and diagnosis with bipolar disorder in 1996.  The veteran has 
reported, however, that during those years he had the mood 
and behavioral problems that eventually led to treatment and 
diagnosis.  Overall, the evidence for and against incurrence 
of the veteran's psychiatric disability during service is 
approximately balanced.  Giving the benefit of the doubt to 
the veteran, the Board grants service connection for a 
psychiatric disability including bipolar disorder.


ORDER

Entitlement to service connection for a psychiatric 
disability, including bipolar disorder, is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


